DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment.  Specifically claim 21 is new.

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over WO 2016/130408 in view of US 2006/0078604 (herein Kanios).
As to claim 21, WO 2016/130408 discloses transdermal drug delivery systems comprising a backing layer and a pressure sensitive adhesive film/layer and film and active agents (drug, dissolved therein the layer).  See abstract, paragraph 4, 52, 101, figures 1-6 and examples The adhesive layer comprising a phase separated/inverted silicone acrylic hybrid composition and the active agent is a drug.  See paragraph 14, 47, 52-57, 101 and examples.  The drug is present in 1 to 30 weight percent and starting that the drug is not limited including hypertensives.  See paragraph 57.  
WO 2016/130408 is silent on felodipine
Kanios discloses similar transdermal drug delivery systems.  See abstract and examples.  Kanios also discloses that the drug is not fairly limited and can include antihypertensive drugs such as felodipine.  See paragraph 148 and 153.  
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Also see MPEP 2144.07.  In other words, one would have been motivated to utilize felodipine as a drug in WO 2016/130408 because it is taught as suitable in transdermal drug delivery systems and one would want to utilize the system to apply any drug known as suitable.
Further, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the hypertensives of WO 2016/130408 with the felodipine of Kanios, and thereby arriving at the presently claimed invention.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over US 2016/003036 in view of US 2006/0078604 (herein Kanios).
As to claim 21, US 2016/0030362 discloses transdermal drug delivery systems comprising a backing layer and a pressure sensitive adhesive film/layer comprising active agents (drug, dissolved therein) and a phase separated silicone acrylic hybrid composition.  See abstract, paragraphs 6-14, figures and examples.  The drug (active agent) is present in 2 to 30 wt% and is an amine drug.  See paragraph 62.
US 2016/0030362 is silent on felodipine
Kanios discloses similar transdermal drug delivery systems.  See abstract and examples.  Kanios also discloses that the drug is not fairly limited and can include antihypertensive drugs such as felodipine (which comprises an amine).  See paragraph 148 and 153.  
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Also see MPEP 2144.07.  In other words, one would have been motivated to utilize felodipine as a drug in US 2016/003036because it is taught as suitable in transdermal drug delivery systems and one would want to utilize the system to apply any drug known as suitable.
Further, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the US 2016/003036system differs from the presently claimed system by the substitution of amine drugs with the specific felodipine.  Additionally, it is evident that the substituted component is known in the art, as it is taught by Kanios.  Additionally, it is evident that a person of ordinary skill in the art could have of substituted in felodipine (i.e. by simple substitution) and that the results of the substitution (a transdermal drug delivery system) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the amine drugs of US 



Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over WO 2010/124187 in view of US 2006/0078604 (herein Kanios).
As to claim 21, WO 2010/124187 discloses transdermal drug delivery systems comprising a backing layer (paragraph 19-20) and a pressure sensitive adhesive film/layer with active agents (drug, dissolved therein) and a phase separated silicone acrylic hybrid composition.  See abstract, pages 4-5 and examples. WO 2010/124187 discloses that the drug can be a calcium channel blocker such as nifedipine (paragraph 65).   The drug is present in an “effective amount” (an amount of a drug that is nontoxic but sufficient amount to provide the selected effect over a specific period of time).  See paragraph 59.  
WO 2010/124187 is silent on felodipine
Kanios discloses similar transdermal drug delivery systems.  See abstract and examples.  Kanios also discloses that the drug is not fairly limited and can include antihypertensive drugs such as felodipine and nifedipine.  See paragraph 148 and 153.  
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Also see MPEP 2144.07.  In other words, one would have been motivated to utilize felodipine as a calcium channel blocker drug 
Further, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the WO 2010/124187 system differs from the presently claimed system by the substitution of nifedipine with felodipine.  Additionally, it is evident that the substituted component is known in the art, as it is taught by Kanios.  Additionally, it is evident that a person of ordinary skill in the art could have of substituted in felodipine (i.e. by simple substitution) and that the results of the substitution (a transdermal drug delivery system) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the calcium channel blockers  of WO 2010/124187 such as nifedipine with the felodipine of Kanios, and thereby arriving at the presently claimed invention.  
Moreover, as to the amount of felodipine, one would have arrived at the claimed 2 to 10 wt% by routine experimentation because WO 2010/124187 states that a balance of nontoxic (too much) and an effective amount to achieve the desired outcome.  Thus, it would have been obvious at the time of the invention to have selected an effective and appropriate amount as to balance between toxicity and effectiveness.  




Allowable Subject Matter
Claims 1-18 are allowed.

WO 2016/130408 teaches similar compositions and phase inversion.  However, the method does not involve the activator as claimed.


US 2016/0030362 teaches similar compositions and that have phase seperation.  However, the method does not involve the activator as claimed.

US 2020/0261394, corresponding to application number 16/641,747, disclos
es similar compositions, however no phase inversion method is claimed or taught.


US 2020/0179298, corresponding to application number 16/623,034, discloses similar compositions, however no phase inversion method is claimed or taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK S KAUCHER/Primary Examiner, Art Unit 1764